 Case:19-04547-BKT13 Doc#:67 Filed:09/21/20 Entered:09/21/20 17:28:03                       Desc: Main
                            Document Page 1 of 2



                         IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF PUERTO RICO

 In re:

 GIOVANNI MARIN IRIZARRY                                   Case No. 19-04547-BKT
 WALESKA OLIVO SANTIAGO
                                                           Chapter 13
 Debtor


                                         MOTION TO INFORM
TO THE HONORABLE COURT:
          COMES NOW Debtor, represented by undersigned counsel, and very respectfully alleges and
prays as follows:
          1.     The Debtor hereby informs this Honorable Court that, on this date the following documents
were sent to the Trustee: Evidence of Paystubs and Bank Statements for Debtor and Joint Debtor,
Evidence of State Court Resolution regarding Divorce, please see attachment.
          WHEREFORE, Debtor respectfully requests from this Honorable Court to take notice of the
above stated.
CERTIFICATE OF SERVICE: I hereby certify that on this same date, I electronically filed the above
document with the Clerk of the Court using the CM/ECF system, which will send notification, upon in-
formation and belief, of such filing to the following: CHAPTER 13 TRUSTEE AND THE UNITED
STATES TRUSTEE and to all CM/ECF participants.

          RESPECTFULLY SUBMITTED.

          In San Juan, Puerto Rico this 21st day of September 2020

                                                      THE BATISTA LAW GROUP, PSC.
                                                      P.O. Box 191059
                                                      San Juan, PR. 00919
                                                      Telephone: (787) 620-2856
                                                      Facsimile: (787) 777-1589
                                                      E-mail: wrv@batistasanchez.com
                                                      Counsel for Debtor
                                                      /s/ William Rivera Vélez
                                                      William Rivera Vélez, USDC # 229408
  Case:19-04547-BKT13 Doc#:67 Filed:09/21/20 Entered:09/21/20 17:28:03                         Desc: Main
                             Document Page 2 of 2



Welcome JESUS ENRIQUE BATISTA
SANCHEZ
Step 3 Selection of Title



              Case          Uploaded
   ID         Number        Date        Original Name                               Description    Status

   137246     1904547       9/21/2020   WaleskaOlivoSantiago-BankStatements-        Letters        Complete
                            4:49:13     Jan-August2019.pdf                          General-
                            PM                                                      UDP

   137247     1904547       9/21/2020   GiovanniMarinIrizarry-BankstatementsJan-    Letters        Complete
                            4:49:15     July2019.pdf                                General-
                            PM                                                      UDP

   137248     1904547       9/21/2020   EvidenceofStateCourtResolutionforDivorce-   Local Court    Complete
                            4:49:18     GiovanniMarinIrizarry.pdf                   Motions-
                            PM                                                      UDP

   137249     1904547       9/21/2020   WaleskaOlivo-Jan-                           Payment        Complete
                            4:49:29     August2019Paystubs.pdf                      Stubs-UDP
                            PM

   137250     1904547       9/21/2020   GiovanniMarinIrizarry-Feb-                  Payment        Complete
                            4:49:31     July152019Paystubs.pdf                      Stubs-UDP
                            PM
